Citation Nr: 1711130	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a low back condition, degenerative disc and sciatica.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1984 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 10 percent rating for the low back disability.  Subsequently, the case was transferred to the RO in Roanoke, Virginia.

In November 2012, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board previously considered this appeal in June 2014, and remanded these issues for further development in order to conduct another VA spine examination and send the Veteran VCAA notice for his TDIU claim.  That development was completed, and the case returned to the Board for further appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of TDIU entitlement was inferred by the Board as part and parcel of the appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND 

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issues on appeal.

The Veteran has asserted that his service-connected low back disability is more severe than the currently assigned disability ratings reflect.  While the record reflects that the Veteran most recently underwent VA examination in connection with this claim in December 2015, upon review, the Board finds that an additional examination is warranted.  The examinations of record are insufficient for determining the proper disability ratings for the Veteran's low back disability based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations. 

Additionally, updated treatment records should be obtained; the Veteran has in the past indicated regular private treatment as well as VA treatment.

The issue of entitlement to TDIU cannot be adjudicated until the increased rating for a low back disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him since September 2012 for his low back disability.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete, updated VA treatment records.

3.  Schedule the Veteran for a VA Spine examination.  The examiner must describe in detail the current status of the service-connected low back disability and all related manifestations.  The examiner must test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2016).

